Citation Nr: 0944892	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability, on a direct basis and as secondary to 
service-connected disability.  

3.  Entitlement to service connection for a right knee 
disability, on a direct basis and as secondary to 
service-connected disability.  

4.  Entitlement to service connection for a left hip 
disability, on a direct basis and as secondary to 
service-connected disability.  

5.  Entitlement to service connection for a right hip 
disability, on a direct basis and as secondary to 
service-connected disability.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Offices (ROs).  Specifically, in 
pertinent part of a January 2004 decision, the RO in St. 
Petersburg, Florida denied service connection for low back 
and bilateral knee disabilities.  Also, in relevant part of a 
November 2005 determination, the RO in Montgomery, Alabama 
denied service connection for bilateral hip disabilities, 
hepatitis C, and a psychiatric disorder.  [Due to the 
location of the Veteran's residence, the jurisdiction of her 
appeal remains with the Montgomery RO.]  

In October 2009, the Veteran testified at a personal hearing 
conducted at the RO before the undersigned Acting Veterans 
Law Judge (VLJ).  A copy of the transcript of the hearing is 
of record.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

Low Back

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

In the present case, the report of the enlistment examination 
conducted in October 2000 included a notation of asymptomatic 
lumbar scoliosis (12 degrees).  Clearly, the Veteran's 
scoliosis was present at the time of her entrance into active 
duty.  

In any event, service connection may still be granted for 
such a pre-existing disease if manifestations of the disorder 
in service are found to constitute aggravation of the 
condition.  Id.  In this regard, the Board notes that a 
preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

Currently, the Veteran admits that her low back problems 
pre-existed her active duty but maintains that this disorder 
was aggravated beyond its natural progression during service.  
She cites in-service physical responsibilities, such as 
running and weight-bearing activities, as the cause of the 
aggravation of her low back symptoms (including pain) during 
service.  In addition, she maintains that the now-diagnosed 
degenerative arthritis of her lumbar spine is evidence of the 
in-service worsening of her low back pathology.  See, e.g., 
October 2009 hearing transcript (T.) at 10-11.  

The Veteran is competent to report symptoms such low back 
pain.  Matters such as the diagnosis and etiology of a 
diagnosed lumbar spine disorder, however, require medical 
expertise.  [Scoliosis and arthritis are diagnosed based on 
specialized testing, including radiographic studies and 
magnetic resonance imaging (MRI).]  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  

Service treatment records reflect the Veteran's complaints of 
low back pain in August and September 2002.  X-rays taken of 
the Veteran's lumbar spine in September 2002 showed mild 
levocurvature.  

Post-service medical records illustrate the Veteran's 
complaints of low back pain in March 2004, essentially one 
year after separation from active duty.  X-rays taken of her 
lumbar spine in April 2004 showed lumbar scoliosis concavity 
towards the right L3 as well as facet joint hypertrophy lower 
levels (possibly a 6th lumbar vertebrae).  

X-rays subsequently taken of the Veteran's lumbar spine in 
October 2005 showed mild rotation to the left, an anomalous 
articulation between the L5 transverse process at S1, and 
mild disc space narrowing at L4-L5 and L3-L4 without 
accompanied osteophyte formation.  MRI completed on her 
lumbar spine in December 2005 reflected mild degenerative 
disease without stenosis.  

The Board acknowledges that X-rays taken of the Veteran's 
lumbar spine during service in October 2002 showed scoliosis 
with an angle of 12 degrees, the same degree of curvature 
noted at the service enlistment examination.  Significantly, 
however, a complete and thorough review of the claims folder 
indicates that the Veteran has not been accorded a pertinent 
VA examination.  Further, her claims folder contains no 
medical opinion as to whether her in-service complaints of 
low back pain constitute aggravation of her scoliosis beyond 
its natural progression.  

Silence of the record on the matter of in-service aggravation 
may not be taken as indication of no aggravation.  An opinion 
must be provided.  See Verdon v. Brown, 8 Vet. App. 529 
(1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, 
such medical questions must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, in light of the documented in-service 
complaints, as well as the post-service diagnoses, the Board 
concludes that a remand of the Veteran's low back claim is 
necessary.  Specifically, on remand, the Veteran should be 
accorded a pertinent VA examination to include opinions from 
the examiner as to whether the pre-existing scoliosis of the 
Veteran's lumbar spine increased in severity beyond its 
natural progression during service and whether her arthritis 
is related to service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Bilateral Knees And Bilateral Hips

The Veteran contends that her knee and hip problems began in 
service.  T. at 12.  Alternatively, she maintains that her 
current bilateral knee and bilateral hip disabilities were 
caused by her low back pathology.  T. at 6-7.  

Service treatment records indicate that the Veteran received 
medical care for left knee strain in May 2002.  X-rays taken 
of this joint were normal.  Also, in July 2002, she was 
treated for complaints of pelvic pain.  

According to post-service medical records, in August 2004, 
the Veteran sought treatment for a one-year history of pain 
in his knees and hips.  Also, a November 2005 private medical 
report notes that, in 2002, the Veteran had injured her legs 
during service.  In addition, an active problem list, dated 
in December 2005, includes a notation of "[s]evere 
rotational injuries . . . [to the] legs . . . [in] 2003."  

Pertinent diagnoses post-service diagnoses include internal 
rotation, slight genu varum, internal tibial torsion, and 
internal rotation (with regard to the Veteran's knees) as 
well as a transitional vertebra on the right at the L5-S1 
level, some coccyavalgia, internal femoral torsion, excessive 
eversion, trochanteric bursitis of the right hip, internal 
rotation, slight arthritic changes, and anteversion (with 
regard to her hips).  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded a pertinent VA 
examination at any time since her discharge from service.  
Consequently, and based on this evidentiary posture, the 
Board finds that a remand of the Veteran's bilateral knee and 
bilateral hip claims is necessary.  Specifically, on remand, 
the Veteran should be accorded an opportunity to undergo a 
relevant VA examination to determine the nature, extent, and 
etiology of any disabilities of these joints that she may 
have.  Medical opinions regarding the etiology of any such 
diagnosed disorders is necessary, particularly in light of 
the documented evidence of pertinent joint treatment during 
service and the absence of a final decision on her claim for 
service connection for a low back disability.  

Also, as previously noted herein, at the recent hearing 
before the undersigned Acting VLJ, the Veteran testified that 
her low back problems caused her bilateral knee and bilateral 
hip disabilities.  T. at 6-7.  A complete and thorough review 
of the claims folder indicates that the RO has not 
adjudicated this secondary service connection aspect of the 
Veteran's knee and hip claims.  Indeed, the Veterans Claims 
Assistance Act of 2000 (VCAA) notification letters furnished 
to her in August 2003 and July 2004 include only the criteria 
necessary to substantiate the direct service connection 
aspect of these issues.  No mention is made of the 
information and evidence needed to support the secondary 
service connection aspect of these claims.  Such deficiencies 
should be corrected on remand.  

Further, at the recent hearing, the Veteran testified that 
she continues to receive treatment for her knees and hips.  
T. at 7.  Thus, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, supra.

Hepatitis C

The Board acknowledges that the service treatment records are 
negative for complaints of, treatment for, or findings of 
hepatitis C.  Importantly, however, the Veteran contends that 
she was diagnosed with this disorder "immediately after 
service."  T. at 2-3.  According to the Veteran's recent 
testimony, she got a tattoo in service sometime around her 
eighteenth or nineteenth birthday.  T. at 3, 16-17.  

According to post-service medical records, a January 2004 
private laboratory report indicated that the Veteran was 
"reactive" to the hepatitis C antibody.  A March 2004 
private evaluation report indicates that the Veteran's past 
medical history includes hepatitis C, and a May 2004 VA 
outpatient treatment record includes a notation that she had 
tested positive for hepatitis C.  

Subsequent medical records fail to confirm the presence of 
hepatitis C.  Specifically, private laboratory tests 
completed in September 2004 were negative for hepatitis C.  
Further, at a November 2005 VA outpatient treatment session, 
the Veteran was assessed for hepatitis C risk factors, and 
none (including tattoos) were found.  

In any event, and of particular importance to the Board is 
the fact that, according to a May 2006 VA outpatient 
treatment record, the Veteran is a "hepatitis C carrier."  
Consequently, and based on this evidentiary posture, the 
Board finds that a remand of the Veteran's hepatitis C claim 
is necessary.  Specifically, on remand, the Veteran should be 
accorded an opportunity to undergo a relevant VA examination 
to determine the nature, extent, and etiology of any 
hepatitis C that she may have.  A medical opinion regarding 
the etiology of any such diagnosed disorder is necessary, 
particularly in light of the documented evidence of positive 
findings shortly after the Veteran's discharge from active 
duty.  

Further, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, supra.

Psychiatric Disorder

Service treatment records reflect medical care for, and 
evaluation of, anxiety (in July and September 2002) as well 
as an adjustment disorder, acute situation maladjustment 
disorder, and anxiety (in December 2002).  Also, at a dental 
treatment session in February 2003, the Veteran reported 
receiving at that time, or within the past year, medical care 
for a psychiatric condition.  A service personnel record 
indicates that the Veteran was discharged from active service 
as a result of a personality disorder.  

According to post-service medical records, in August 2004, 
the Veteran was treated for bipolar features.  Various 
psychiatric diagnoses include a psychotic disorder not 
otherwise specified, bipolar disorder, borderline personality 
disorder, depression, and generalized anxiety disorder.  

Based on this evidentiary posture, the Board finds that a 
remand of the Veteran's psychiatric disorder claim is 
necessary.  Specifically, on remand, the Veteran should be 
accorded an opportunity to undergo a relevant VA examination 
to determine the nature, extent, and etiology of any 
psychiatric disability that she may have.  A medical opinion 
regarding the etiology of any such diagnosed disorder is 
necessary, particularly in light of the documented evidence 
of psychiatric treatment during, and after, service.  

Further, at the recent hearing, the Veteran testified that 
she continues to receive psychiatric treatment.  T. at 5.  
Thus, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Furnish the Veteran a corrective VCAA 
notification letter that addresses the 
criteria (e.g., information and evidence) 
necessary to support her claims for 
service connection for left knee, right 
knee, left hip, and right hip 
disabilities, on direct bases and as 
secondary to service-connected 
disability.  Specifically, the Veteran 
should be accorded an opportunity to 
submit medical evidence supportive of her 
assertion that a service-connected 
disability caused her left knee, right 
knee, left hip, and right hip problems 
(38 C.F.R. § 3.310).

2.  Obtain copies of records of low back, 
knee, hip, hepatitis C, and psychiatric 
treatment that the Veteran may have 
received from the VA clinics in 
Sheffield, Alabama; Key West, Florida; 
and Miami, Florida since July 2006.  
Associate all such available records with 
the claims folder.  

3.  Thereafter, schedule the Veteran 
for a VA orthopedic examination, with 
an appropriate examiner, to determine 
the nature, extent, and etiology of her 
low back, bilateral knee, and bilateral 
hip pathology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

With regard to any scoliosis of the 
Veteran's lumbar spine that is shown on 
examination, the examiner should 
express an opinion as to whether that 
pre-existing disorder underwent a 
permanent increase in severity during 
the Veteran's active service, and if 
so, whether the permanent increase in 
severity during service was due to the 
natural progress of the condition.  

For any other lumbar spine disability 
(including arthritis) diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
duty, or was caused or aggravated by 
any scoliosis shown on examination.  

For any knee or hip disability 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disability had its clinical 
onset in service, is otherwise related 
to active duty, or was caused or 
aggravated by any diagnosed low back 
disability(ies).  [If the Veteran is 
found to have a knee or hip disorder 
that was caused or aggravated by a 
diagnosed lumbar spine disorder, the 
examiner should specify the exact 
nature of such low back disability.]  

Complete rationale should be given for 
all opinions.  

4.  In addition, schedule the Veteran 
for a VA liver and pancreas 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of any hepatitis C 
that she may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any hepatitis C diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service or is otherwise related to 
active duty.  Complete rationale should 
be given for all opinions.  

5.  Also, schedule the Veteran for a VA 
examination , with a psychiatrist or 
psychologist, to determine the nature, 
extent, and etiology of any psychiatric 
disorder that she may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any psychiatric disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service or is otherwise related to 
active duty.  Complete rationale should 
be given for all opinions.  

6.  Following completion of the above, 
re-adjudicate the issues on appeal.  If 
the decisions remain in any way adverse 
to the Veteran, she and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until she is notified by 
the RO.  She has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


